IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-63,481-01


EX PARTE BILLY JACK CRUTSINGER





ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
NO. C-213-007275-0885306-A IN THE 213TH DISTRICT COURT

TARRANT COUNTY



Per Curiam.  


O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure article 11.071.
	On September 25, 2003, a jury convicted applicant of the offense of capital murder. 
The jury answered the special issues submitted pursuant to Texas Code of Criminal Procedure
article 37.071, and the trial court, accordingly, set punishment at death.  This Court affirmed
applicant's conviction and sentence on direct appeal.  Crutsinger v. State, 206 S.W.3d 607
(Tex. Crim. App. 2006).  Applicant presents eighteen allegations in his application in which he
challenges the validity of his conviction and resulting sentence.  Although an evidentiary
hearing was not held, the trial judge entered findings of fact and conclusions of law.  The trial
court recommended that relief be denied.
	This Court has reviewed the record with respect to the allegations made by applicant. 
We adopt the trial judge's findings and conclusions.  Based upon the trial court's findings and
conclusions and our own review, the relief sought is denied.
	IT IS SO ORDERED THIS THE 7TH DAY OF NOVEMBER, 2007.

Do Not Publish